UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6842



EUGENE THOMAS,

                                               Petitioner - Appellant,

          versus


LARRY W. JARVIS, Warden,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-01-415)


Submitted:   August 14, 2003                 Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Thomas, Appellant Pro Se. Richard Carson Vorhis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Eugene Thomas seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have independently reviewed the record and conclude that Thomas

has   not   made   a   substantial     showing   of   the   denial   of   a

constitutional right. See Miller-El v. Cockrell, 537 U.S. 322,            ,

123 S. Ct. 1029, 1039 (2003).        Accordingly, we deny a certificate

of appealability and dismiss the appeal.         See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                DISMISSED




                                      2